DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Examiner notes the amendments of 1/27/2022 were effective to overcome the outstanding rejections based on Revane (5,064,414) articulated in the previous office action and therefore the rejections are hereby withdrawn.  Examiner notes additional amendments are made as outlined below via examiners amendment to promote clarity of the claimed subject matter.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adam Kiedrowski on 4/21/2022.
The application has been amended as follows: 
In claim 1, line 10: “locking device” has been deleted and replaced with           - - lock - -.
In claim 2, line 1: “a first one of the operational states” has been deleted and replaced with - - the first operational state - -.
In claim 4, lines 1-2: “a second one of the operational states” has been deleted and replaced with - - the second operational state - -.
In claim 5, line 1: “locking device” has been deleted and replaced with
- - lock - -.
In claim 5, line 4: “a first one of the operational states” has been deleted and replaced with - - the first operational state - -.
In claim 5, line 6: “a second one of the operational states” has been deleted and replaced with - - the second operational state - -.
In claim 12, line 1: “locking device” has been deleted and replaced with           - - lock - -.
In claim 15, line 4: “locking device” has been deleted and replaced with           - - lock - -.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to disclose or suggest the claimed medical device with a needle, sheath, handle, actuator and lock in the claimed combination, and especially the lock being configured to have the first and second operational states outlined in the final 5 lines of the claim.
Claims 2-16 are also allowed because they depend from claim 1.
Regarding claim 17, this claim and the claims that depend therefrom remain allowed for the same reasons articulated in the previous office action mailed 1/19/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142. The examiner can normally be reached Monday-Friday 5:30-2:00 central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan J. Severson/Primary Examiner, Art Unit 3771